Citation Nr: 0732415	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  01-06 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2000, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to October 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD, and assigned a disability rating of 50 
percent, effective from August 29, 2000.

In an October 2001 decision, the Board denied an effective 
date prior to August 29, 2000, for the grant of service-
connection for PTSD and denied an initial evaluation in 
excess of 50 percent.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2004 Order, the Court vacated 
the October 2001 decision of the Board and remanded the 
matter to the Board for development consistent with the Joint 
Motion for Remand.  In November 2004, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The veteran did not file a timely substantive appeal to 
perfect an appeal of an October 1998 rating decision denying 
service connection for PTSD.

2.  The RO accepted the report of an August 29, 2000, VA 
mental health assessment as a claim to reopen a claim for 
service connection for PTSD.

3.  In June 1999, a liberalizing revision changed 38 C.F.R. 
§ 3.304(f) to require only a diagnosis of PTSD, rather than a 
"clear" diagnosis of PTSD, for purposes of establishing 
service connection for PTSD.

4.  From August 29, 1999, to December 31, 2002, the veteran's 
PTSD produced occupational and social impairment, without 
precluding productive participation in vocational training.

5.  From January 1, 2003, the veteran's PTSD has produced 
occupational and social impairment with deficiencies in most 
areas, including work, school, and family relations.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision denying service 
connection for PTSD is a final decision.  38 U.S.C.A. § 7105 
(West 2002).

2.  Service connection for PTSD may be awarded effective 
August 29, 1999; but not earlier.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2007).

3.  From August 29, 1999, to December 31, 2002, the veteran's 
PTSD did not meet the criteria for a disability rating in 
excess of 50 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

4.  From January 1, 2003, the veteran's PTSD has met the 
criteria for a 70 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for Service Connection for PTSD

The veteran contends that symptoms of his current psychiatric 
disorder, which is diagnosed as PTSD, have been present since 
his separation from service.  He is seeking an effective date 
for service connection for PTSD earlier than the date of 
August 29, 2000, that the RO assigned.

Unless otherwise provided, the effective date of an award of 
VA disability compensation, based on an original claim, or a 
claim reopened after final adjudication, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim.  The effective date 
will be the date of the receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In this case, there was a final adjudication of the veteran's 
first claim for service connection for PTSD.  The RO later 
reopened the claim and granted service connection.  The 
veteran first sought service connection for PTSD in 1996.  In 
1982, he sought service connection for a mouth injury and a 
back disorder, but he did not claim any psychiatric disorder.  
He had VA inpatient psychiatric treatment in 1988, but he did 
not file a claim for service connection for any psychiatric 
disorder.  In 1992, he filed a claim for service connection 
for a psychiatric disorder.  In a December 1992 rating 
decision, the RO denied service connection for a psychiatric 
disorder.  The veteran did not appeal that decision.

In September 1996, the veteran submitted a claim for service 
connection for PTSD.  The RO denied that claim in a rating 
decision that was dated in October 1998, and issued in 
November 1998.  In April 1999, the veteran submitted a notice 
of disagreement (NOD) with that decision.  In May 1999, the 
RO issued a statement of the case (SOC).  The veteran did not 
submit a substantive appeal to complete the appeal.

A claimant initiates an appeal of a VA rating decision by 
filing an NOD within one year after a decision is issued.  
38 U.S.C.A. § 7105.  After the claimant filed an NOD, the RO 
issues an SOC.  Id.  After the RO issues the SOC, the 
claimant must perfect the appeal by filing a substantive 
appeal within 60 days after the SOC was issued, or within a 
year after notice of the rating decision was issued.  Id.  If 
the veteran does not initiate and perfect an appeal on a 
decision on a timely basis, in accordance with 38 U.S.C.A. 
§ 7105, the decision becomes final.  Id.  The veteran did not 
submit a substantive appeal within a year after the November 
1998 notice of the October 1998 rating decision, so that 
rating decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002).  On August 29, 2000, the veteran had a VA mental 
health assessment.  The examiner provided a diagnosis of 
PTSD.  In September 2000, the veteran again requested service 
connection for PTSD.  In a January 2001 rating decision, the 
RO granted service connection for PTSD, based on the August 
2000 diagnosis of PTSD.  The RO accepted the August 29, 2000, 
mental health assessment as a claim to reopen a claim for 
service connection for PTSD, and assigned an effective date 
of August 29, 2000.  As the October 1998 rating decision 
became final, the claim that the RO addressed in 2001 was a 
claim to reopen the October 1998 rating decision.

When new and material evidence, other than service department 
records, is received within the appeal period, or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1).  When such evidence is received after final 
disallowance, the effective date with be the date of receipt 
of the new claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(2).  For reopened claims, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

In this case, however, there was also a liberalizing change 
in the regulations regarding service connection for PTSD.  
When a compensation claim is awarded pursuant to a 
liberalizing law, and a claim is reviewed on the initiative 
of VA or at the request of the claimant more than one year 
after the effective date of the liberalizing law, the 
effective date of the award may be authorized for a period of 
one year prior to the date of the action initiating review of 
the claim.  38 C.F.R. § 3.114(a)(2), (3).

In the October 1998 rating decision denying service 
connection for PTSD, the RO considered a September 1998 VA 
examination, in which the examiner provided a provisional 
diagnosis of PTSD.  The RO denied service connection for PTSD 
on the grounds that the examiner had not made a clear 
diagnosis of PTSD.  Under the version of the relevant 
regulation that the RO considered in 1998, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (1998).  In 1999, 
38 C.F.R. § 3.304(f) was revised such that service connection 
for PTSD no longer requires a clear diagnosis of PTSD, but 
instead requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  64 Fed. Reg. 32,808 
(June 18, 1999).  The regulation at 38 C.F.R. § 4.125(a) 
provides that diagnoses of mental disorders are to conform to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The 
revision of 38 C.F.R. § 3.304(f) was made effective March 7, 
1997.  

Following the revision of 38 C.F.R. § 3.304(f), a clear 
diagnosis of PTSD was not required.  Under the revised 
version of that regulation, the provisional diagnosis of PTSD 
made in the September 1998 VA examination would have been 
sufficient to support service connection.  The RO reopened 
the claim for service connection for PTSD based on the August 
2000 examination.  As the RO initiated reopening of the claim 
more than one year after the effective date of the law and 
the evidence supported a grant of the claim based under the 
revised version of 38 C.F.R. § 3.304(f), the effective date 
of the award may be authorized for a period of one year prior 
to the date of the action initiating review of the claim.  
The Board therefore grants an effective date of August 29, 
1999, for the award of service connection for PTSD.

The veteran has asserted that the effective date for service 
connection for his PTSD should be as early as his separation 
from service.  He contends that he had psychiatric symptoms 
soon after service that were the same as his current PTSD 
symptoms.  In July 2007, the veteran had a videoconference 
hearing before the undersigned Veterans Law Judge.  He stated 
that he first went to VA with psychiatric symptoms in the 
early 1980s, and that his symptoms then were the same as his 
current symptoms.  He indicated that he was misdiagnosed with 
schizophrenia, and was not diagnosed with PTSD until years 
later.  The veteran reported that in 1993 he sought treatment 
for PTSD at VA health care facilities in Indianapolis and 
Marion, Indiana.  He stated that he asked to file a claim for 
service connection for PTSD, but that he was told that he did 
not qualify.

Service connection for a disability is made effective the day 
following separation from service if a claim for service 
connection for that disability is received within one year 
after separation from service.  Otherwise, service connection 
is effective the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The veteran did not file a claim for service connection for 
PTSD soon after his separation from service.  His December 
1982 claim for VA compensation, and the report of a January 
1983 VA medical examination, are both silent for complaints 
or symptoms of a psychological disorder.  When the veteran 
was admitted to a VA Medical Center in February 1988, with a 
diagnosis of acute psychosis, the veteran reported hearing 
voices and using alcohol and drugs.  He reported a history of 
a violent incident at age seven, and of private psychiatric 
hospitalization in 1985.  He did not report any history of 
traumatic experiences, and he did not discuss his mental 
health status during his service.  Records of VA mental 
health treatment in the late 1980s and early 1990s reflect 
the veteran's continued reports of hearing voices, and list 
diagnoses of schizophrenia and substance abuse.  In July 
1992, the veteran submitted a claim for service connection 
for paranoid schizophrenia.  The claims file contains no 
record of any claim for VA benefits filed by the veteran in 
1993.

The veteran did not file a claim for service connection for 
PTSD prior to 1996, and mental health treatment records prior 
to the mid-1990s do not indicate that he reported a history 
of traumatic experiences during service.  Therefore, there is 
no basis for an effective date earlier than 1996.  The RO 
denied the veteran's 1996 claim for service connection for 
PTSD, and that denial, in the October 1998 rating decision, 
became final.  The RO accepted the August 29, 2000, mental 
health assessment as a claim to reopen a claim for service 
connection for PTSD.  The claims file does not contain any 
earlier document that can be construed as a claim for 
reopening.  There is no basis, then, for an effective date 
earlier than the date of August 29, 1999, that the Board has 
granted in this decision.

Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.  The veteran appealed the 
effective date of August 29, 2000, that the RO assigned for 
service connection for PTSD.  In this decision, the Board has 
granted an earlier effective date of August 29, 1999.  The 
Board will consider the evidence for the period since August 
1999, to determine what rating or ratings are warranted.

The rating schedule provides Diagnostic Code 9411 for PTSD.  
A General Rating Formula for Mental Disorders, at 38 C.F.R. 
§ 4.130, is used to evaluate PTSD and other mental disorders.  
Under that formula, the criteria for ratings of 50 percent 
and higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent



Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

The veteran has had mental health treatment, including 
periods of hospitalization, since the 1980s.  He has 
indicated that over the years following service he has worked 
in property management and in odd jobs, but has never been 
able to hold a job for more than a few months.  He has been 
divorced three times and married four times, and has reported 
difficulties in his relationships with his spouses and 
children.  From 1996 forward, evidence regarding the 
veteran's mental illness has noted his history of traumatic 
experiences during service.  As noted above, the effective 
date for service connection for the veteran's PTSD is August 
29, 1999.

The effects of the veteran's PTSD from 1999 forward are 
addressed by mental health treatment and examination records, 
statements from the veteran, and records of his participation 
in VA vocational rehabilitation.  During that period, the 
manifestations of his PTSD have been most consistent with the 
criteria for a 50 percent rating, but have approached the 
criteria for a 70 percent rating in some respects.  The 
extent of the occupational and social impairment caused by 
the veteran's PTSD has increased over time.

On VA psychiatric examination in September 1998, the veteran 
reported that he was depressed and had trouble sleeping.  He 
indicated that he had problems with anger, and that he had 
been in jail several times.  He reported a long history of 
substance abuse.  He stated that he had held a number of jobs 
for short periods, but that he had trouble holding jobs 
because of his anger.  The examiner provided a provisional 
diagnosis of PTSD, and assigned a Global Assessment of 
Functioning (GAF) of 60.

The veteran had a VA psychiatric reassessment in August 2000 
and a VA psychiatric examination in October 2000.  At that 
time, he reported that he had nightmares nightly, and had 
intrusive memories, flashbacks, and irritability.  He stated 
that he was hypersensitive to noises and movements around 
him, and had to avoid crowded places.  He indicated that he 
had panic attacks triggered by sudden movements or loud 
noises.  He related that he compulsively checked doors 
several times at night.  In August 2000, the veteran reported 
that he was self-employed, doing some construction and 
remodeling work.  In October 2000, he stated that he was 
unable to work as a result of his PTSD symptoms.  The 
veteran's treating psychologist, who assessed the veteran in 
August 2000, found that the veteran's PTSD interfered with 
his quality of life.  That psychologist assigned a GAF score 
of 55.  The psychiatrist who examined the veteran in October 
2000 found that the veteran's functional impairment was 
moderate to severe, noting that he was unable to keep a job.  
The psychiatrist assigned a GAF score of 50.

In 2001 and 2002, the veteran took college courses with a 
goal of training to become a substance abuse counselor.  He 
completed an associate's degree in 2002, and enrolled in 
courses toward a bachelor's degree.  During that time, he 
continued in VA treatment for PTSD, with medication and group 
therapy.  In 2003 and 2004, the veteran reported increased 
problems with PTSD.  A June 2003 Mental Health assessment 
noted the veteran's report of a seven month history of 
worsening symptoms.  He indicated that he felt scared, and 
unable to leave his house.  He attempted to do course work 
from home, using a computer.  He related that he had 
difficulty focusing, concentrating on, and completing course 
work.  He dropped some courses and failed some courses.  It 
is not clear whether he took any courses after 2004.  He 
later reported, in 2005, that he had not completed his 
bachelor's degree.  VA mental health practitioners who saw 
the veteran in 2003 and 2004 assigned GAF scores of 55 to 65.

On VA examination in November 2005, the veteran reported 
having nightmares and significant sleep problems.  He stated 
that he avoided crowds and traffic, as these triggered 
intrusive thoughts.  He reported hypervigilance and trouble 
concentrating.  The veteran stated that his PTSD symptoms 
made him unable to maintain employment.  The examining 
psychiatrist found that the veteran provided vague responses 
regarding how his symptoms made him unable to work.  The 
examiner assigned a GAF score of 60 to 65 due to PTSD, and a 
separate GAF score of 55 to 60 due to antisocial traits.

In his July 2007 hearing, the veteran stated that he spent a 
good deal of time isolating himself in his bedroom.  He 
reported that he had problems with memory and concentration, 
and that he was not able to complete tasks.  He indicated 
that he had difficulty interacting with people, and that he 
had very strained relationships with his family members.  He 
stated that he had not worked regularly in years, that he had 
never been able to hold a job for more than a few months, and 
that presently he was not able to hold even part time work.

From 1999 forward, the veteran's PTSD has been manifested by 
panic attacks, disturbances of motivation and mood, and 
difficulty completing tasks, consistent with the criteria for 
a 50 percent rating.  He has reported some characteristics, 
such as suicidal ideation and obsessional rituals, that are 
consistent with the criteria for a 70 percent rating.  In the 
earlier part of the period under consideration, his PTSD 
produced occupational and social impairment, but he retained 
a measure of productive functioning.  While he never held 
steady employment, in 2001 and 2002 he successfully pursued 
academic coursework toward a career goal.  Starting in 2003, 
he reported increased PTSD symptoms, and expressed difficulty 
attending classes in person and completing tasks from home.  
His functioning declined to the point that he had 
deficiencies in most areas, including work, school, and 
family relations.  The assembled evidence does not support a 
rating in excess of the assigned 50 percent rating for the 
period from August 2000 through the end of 2002.  The 
diminished occupational and social functioning from 
approximately the beginning of 2003 forward constitutes a 
disability picture that is consistent with a 70 percent 
rating.  The Board therefore continues the 50 percent rating 
from August 29, 1999, but, affording the veteran the benefit 
of the doubt, grants a staged increase of the rating to 70 
percent effective January 1, 2003.

The veteran's PTSD does not meet the rating schedule criteria 
for a 100 percent rating.  From 2000 forward he has neither 
reported nor been observed to have such severe symptoms as 
hallucinations, danger to himself or others, lapses in 
grooming or daily functions, disorientation, or gross memory 
loss.  In order to accord justice in an exceptional case, 
where the standards of the rating schedule are found to be 
inadequate to evaluate a disability, the RO is authorized to 
refer the case to the VA Chief Benefits Director, or the 
Director of the VA Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

The veteran has had psychiatric hospitalizations, but has not 
had frequent hospitalizations since 2000.  His PTSD has 
effects on his ability to hold employment.  His occupational 
impairment, however, is appropriately and adequately 
addressed in the rating schedule criteria.  The Board finds 
that his PTSD disability picture can be addressed under the 
rating schedule, and does not have exceptional factors that 
make it impractical to apply the rating schedule.  Therefore, 
it is not necessary to refer the issue of the rating for the 
veteran's PTSD to the appropriate official for consideration 
of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a 


claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in a January 2005 
letter, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2006 supplemental statement of the 
case (SSOC), following the provision of notice.  The veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  
The January letter did not advise the veteran of the laws 
regarding degrees of disability or effective dates, but a May 
2001 statement of the case and the July 2006 SSOC advised the 
veteran of those laws.  VA has obtained service medical 
records and VA treatment records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
severity of the veteran's PTSD, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
therefore concludes that VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.




ORDER

Entitlement to an effective date of August 29, 1999, for 
service connection for PTSD, is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.

From August 29, 1999, to December 31, 2002, entitlement to a 
disability rating in excess of 50 percent for PTSD is denied.

From January 1, 2003, forward, entitlement to a 70 percent 
disability rating for PTSD is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


